Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se OK

UNITED STATES OF AMERICA
oRALED
SUPERSEDING

OY INDICTMENT

KARLOS ALBERTO DE LA PUERTA
RODRIGUEZ,

BDUARDO COCA BRISENO,

HANNIEL EH. GONZALEZ,
a/k/a “Tocayo,”

RAMON DE LA PUERTA RODRIGUEZ,

JORGE ALFREDO MONTANES’ BECERRA,
a/k/a “Jose Alberto Mendoza
Juarez,”
a/k/a “Jose Juarez,”
a/k/a “Jose Juarez Mendoza,”
afkfa “Jose Mendoza-Juarez,”
a/k/a “Adrian Becerra-
Torrez,”

MARIA TERESA CARBAJAL SESMA, and

SANDRA MARTA DE OLIVETRA LINDO,

53.18 Cr. 782

Defendants.

—- - |- | =| | = we

COUNT ONE
(Conspiracy to Commit Money Laundering)

The Grand Jury charges:

1. From at least in or about 2016, through in or about May
2017, in the Southern District of New York and elsewhere, KARLOS
ALBERTO DE LA PUEBRTA RODRIGUEZ, EDUARDO COCA BRISENO, HANNIEL E.
GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA RODRIGUEZ, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together

and with each other to engage in money laundering offenses, in

 

 
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 2 of 19

violation of Title 18, United States Code, Sections
1956 (a) (1) (A) (4), (a) (1) (B), (a) (2) (A), (a) (2) (B), and 1957 (a).

2. It was a part and an object of the conspiracy that KARLOS
ALBERTO DE LA PUERTA RODRIGUEZ, EDUARDO COCA BRISENO, BRANNIEL E.
GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA RODRIGUEZ, the
defendants, and others known and unknown, in an offense involving
and affecting interstate and foreign commerce, knowing that the
property involved in certain financial transactions, to wit, cash
transactions and wire transfers, represented the proceeds of some
form of unlawful activity, would and did conduct and attempt to
conduct such financial transactions which in fact involved the
proceeds of specified unlawful activity, to wit: (i) felonious
narcotics offenses, in violation of Title 21, United States Code
and {(i1) offenses against a foreign nation involving the
manufacture, importation, sale, or distribution of a controlled
substance (as such term is defined for purposes of the Controlled
Substances Act), knowing that the transactions were designed in
whole and in part to promote the carrying on of specified unlawful
activity, in violation of Title 18, United States Code, Section
1956 {a) (1) (A) (i).

3. It was a further part and an object of the conspiracy

that KARLOS ALBERTO DE LA PUBRTA RODRIGUEZ, EDUARDO COCA BRISENO,
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 3 of 19

HANNIEL FE. GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA
RODRIGUEZ, the defendants, and others known and unknown, knowing
that the property involved in certain financial transactions
represented the proceeds of some form of unlawful activity,
willfully and knowingly, would and did conduct and attempt to
conduct such financial transactions, which in fact involved the
proceeds of specified unlawful activity, to wit: (i) felonious
narcotics offenses, in violation of Title 21, United States Code
and (ii) offenses against a foreign nation involving the
manufacture, importation, sale, or distribution of a controlled
substance (as such term is defined for purposes of the Controlled
Substances Act), knowing that the transaction was designed in whole
or in part to conceal and disguise the nature, the location, the
source, the ownership, and the control of the proceeds of specified
unlawful activity, and to avoid a transaction reporting
requirement under State and Federal law, in violation of Title 18,
United States Code, Section 1956(a) (1) (B).

4. Tt was a further part and an object of the conspiracy
that KARLOS ALBERTO DE LA PUERTA RODRIGUEZ, EDUARDO COCA BRISENO,
HANNIEL E. GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA
RODRIGUEZ, the defendants, and others known and unknown,

transported, transmitted, and transferred, and attempted to
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 4 of 19

transport, transmit, and transfer, a monetary instrument and funds
from a place in the United States to and through a place outside
the United States, and to a place in the United States from and
through a place outside the United States, with the intent to
promote the carrying on of specified unlawful activity, to wit:
(i) felonious narcotics offenses, in violation of Title 21, United
States Code and (ii) offenses against a foreign nation involving
the manufacture, importation, sale, er distribution of a
controlled substance (as such term is defined for purposes of the
Controlled Substances Act), in violation of Title 18, United States
Code, Section 1956{a} (2) (A).

5. ‘Tt was a further part and an object of the conspiracy
that KARLOS ALBERTO DE LA PUERTA RODRIGUEZ, EDUARDO COCA BRISENO,
HANNIEL E. GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA
RODRIGUEZ, the defendants, and others known and = unknown,
transported, transmitted, and transferred, and attempted to
transport, transmit, and transfer,’ a monetary instrument and funds
from a place in the United States to and through a place outside
the United States, and to a place in the United States from and
through a place outside the United States, knowing that the
monetary instrument and funds represented the proceeds of some

form of unlawful activity, and knowing that the transaction was
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 5 of 19

designed in whole or in part to conceal and disguise the nature,
the location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, to wit: (i) felonious
narcotics offenses, in violation of Title 21, United States Code
and (ii) offenses against a foreign nation involving the
manufacture, importation, sale, or distribution of a controlled
substance (as such term is defined for purposes of the Controlled
Substances Act); knowing that the transaction was designed in whole
or in part to conceal and disguise the nature, the location, the
source, the ownership, and the control of the proceeds of specified
unlawful activity, and to avoid a transaction reporting
requirement under State and Federal law, in violation of Title 18,
United States Code, Section 1956(a) (2) (B).

6, Tt was a further part and an object of the conspiracy
that KARLOS ALBERTO DE LA PUERTA RODRIGUEZ, EDUARDO COCA BRISENO,
HANNIEL E. GONZALEZ, a/k/a “Tocayo,” and RAMON DE LA PUERTA
RODRIGUEZ, the defendants, and others known and unknown, within
the United States, in an offense involving and affecting interstate
and foreign commerce, knowingly would and did engage and attempt
to engage in monetary transactions in criminally derived property
of a value greater than $10,000 that was derived from specified

unlawful activity, to wit: (i) felonious narcotics offenses, in
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 6 of 19

violation of Title 21, United States Code and (ii) offenses against
a foreign nation involving the manufacture, importation, sale, or
distribution of a controlled substance {as such term is defined
for purposes of the Controlled Substances Act), in violation of
Title 18, United States Code, Section 1957(a).
Overt Acts
VT. In furtherance of the conspiracy, and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and elsewhere:
a. On or about August 24, 2016, KARLOS ALBERTO DE
LA PUERTA RODRIGUEZ, the defendant, arranged for a co-conspirator
to retrieve approximately $600,000 in narcotics proceeds in the
United States, which proceeds KARLOS ALBERTO DE LA PUERTA RODRIGUEZ
intended to be wired to Mexico.
b. On or about September 6, 2016, EDUARDO COCA
BRISENO, the defendant, arranged for the retrieval of
approximately $260,000 in narcotics proceeds in the United States
(the “S$260,000%). HANNIEL EF. GONZALEZ, a/k/a “Tocayo,” the
defendant, transported the $260,000 within the United States. A
co-conspirator not named as a defendant herein (“cc-1") received

the $260,000 in Mexico via wire transfer.

 
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 7 of 19

Cc. On or about November 30, 2016, RAMON DE LA
PUERTA RODRIGUEZ, the defendant, delivered approximately $340,000
in narcotics proceeds in Manhattan for transfer to Mexico on behalf
of KARLOS ALBERTO DE LA PUERTA RODRIGUEZ.
(Title 18, United States Code, Section 1956 th) .)

COUNT TWO
(Conspiracy to Commit Money Laundering)

The Grand gury further charges:

8. From at least in or about 2017, through in or about May
2018, in the Southern District of New York and elsewhere, JORGE
ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza Juarez,”
a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a “Jose
Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA
CARBAJAL SESMA, and SANDRA MARTA DE OLIVEIRA LINDO, the defendants,
and others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to engage in money laundering offenses, in violation of Title
18, United States Code, Sections 1956(a) (1) (A) (1), (a) (1) (B),
{a} (2) (A), (a) (2) (B), and 1957(a).

9, It was a part and an object of the conspiracy that JORGE
ALFREDO MONTANE’ BECERRA, a/k/a “Jose Alberto Mendoza Juarez,”
a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a “Jose

Mendoza~Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA

 

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 8 of 19

CARBAJAL SESMA, and SANDRA MARTA DE OLIVEIRA LINDO, the defendants,
and others known and unknown, in an offense involving and affecting
interstate and foreign commerce, knowing that the property
involved in certain financial transactions, to wit, cash
transactions and wire transfers, represented the proceeds of some
form of unlawful activity, would and did conduct and attempt to
conduct such financial’ transactions which in fact involved the
proceeds of specified unlawful activity, to wit: (i) felonious
narcotics offenses, in violation of Title 21, United States Code
and (ii) offenses against a foreign nation involving the
manufacture, importation, sale, or distribution of a controlled
substance (as such term is defined for purposes of the Controlled
Substances Act), knowing that the transactions were designed in
whole and in part to promote the carrying on of specified unlawful
activity, in violation of Title 18, United States Code, Section
\

1956 (a) (1) (A) (i).

10. It was a further part and an object of the conspiracy
that JORGE ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza
Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a
“Jose Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA

CARBAJAL SESMA, and SANDRA MARIA DE OLIVEIRA LINDO, the defendants,

and others known and unknown, knowing that the property involved

 
Case 1:18-cr-00782-GBD Document9 Filed 09/03/20 Page 9 of 19

in certain financial transactions represented the proceeds of some
form of unlawful activity, willfully and knowingly, would and did
conduct and attempt to conduct such financial transactions, which
in fact involved the proceeds of specified unlawful activity, to
wit: (i) felonious narcotics offenses, in violation of Title 21,
United States Code and (i1) offenses against a foreign nation
involving the manufacture, importation, sale, or distribution of
a controlled substance {as such term is defined for purposes of
the Controlied Substances Act), knowing that the transaction -was
designed in whole or in part to conceal and disguise the nature,
the location, the source, the ownership, and the control of the:
proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State and Federal law, in violation of
Title 18, United States Code, Section 1956(a) (1) (B).

11. It was a further part and an object of the conspiracy
that JORGE ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza
Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a
“Jose Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA
CARBAJAL SESMA, and SANDRA MARIA DE OLIVEIRA LINDO, the defendants,
and others known and unknown, transported, transmitted, and
transferred, and attempted to transport, transmit, and transfer,

a monetary instrument and funds from a place in the United States
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 10 of 19

to and through a place outside the United States, and to a place
in the United States from and through a place outside the United
States, with the intent to promote the carrying on of specified
unlawful activity, to wit: (i) felonious narcotics offenses, in
violation of Title 21, United States Code and {ii) offenses against
a foreign nation involving the manufacture, importation, sale, or
distribution of a controlled substance (as such term is defined
for purposes of the Controlied Substances Act), in violation of
Title 18, United States Code, Section 1956(a) (2) (A).

12. It was a further part and an object of the conspiracy
that JORGE ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza
Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a
“Jose Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA
CARBAJAL SESMA, and SANDRA MARIA DE OLIVEIRA LINDO, the defendants,
and others known and unknown, transported, transmitted, and
transferred, and attempted to transport, transmit, and transfer,
a monetary instrument and funds from a place in the United States
to and through a place outside the United States, and to a place
in the United States from and through a place outside the United
States, knowing that the monetary instrument and funds represented
the proceeds of some form of unlawful activity, and knowing that

the transaction was designed in whole or in part to conceal and

10
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 11 of 19

disguise the nature, the location, the source, the ownership, and
the control of the proceeds of specified unlawful activity, to
wit: (i) felonious narcotics offenses, in violation of Title 21,
United States Code and (ii) offenses against a foreign nation
involving the manufacture, importation, sale, or distribution of
a controlled substance (as such term is defined for purposes of
the Controlled Substances Act), knowing that the transaction was
designed in whole or in part to conceal and disguise the nature,
the location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State and Federal law, in violation of
Title 18, United States Code, Section 1956 (a) (2) (B).

13. It was a further part and an object of the conspiracy
that JORGE ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza
Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a
“Jose Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” MARIA TERESA
CARBAJAL SESMA, and SANDRA MARIA DE OLIVEIRA LINDO, the defendants,
and others known and unknown, within the United States, in an
offense involving and affecting interstate and foreign commerce,
knowingly would and did engage and attempt to engage in monetary
transactions in criminally derived property of a value greater

than $10,000 that was derived from specified unlawful activity, to

11
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 12 of 19

wit: (1) felonious narcotics offenses, in violation of Title 21,
United States Code and (ii) offenses against a foreign nation
involving the manufacture, importation, sale, or distribution of
a controlled substance (as such term is defined for purposes of
the Controlled Substances Act), in violation of Title 18, United
States Code, Section 1957 (a).
Overt Acts
14. In furtherance of the conspiracy, and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and elsewhere:
a. On or about October 27, 2017, JORGE ALFREDO
MONTANEY BECERRA, a/k/a “Jose Alberto Mendoza Juarez,” a/k/a “Jose
Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a “Jose Mendoza-Juarez,”
a/k/a “Adrian Becerra-Torrez,” MARIA TERESA CARBAJAL SESMA, and
SANDRA DE OLIVEIRA LINDO, the defendants, and a co-conspirator not
named as a defendant herein (“CC-2%}, met in Mexico and agreed to
continue working together to transport narcotics proceeds from the
United States to Mexico.
b. On or about January 10, 2018, CARBAJAL SESMA
and DE OLIVEIRA LINDO agreed to retrieve narcotics proceeds in the
Bronx (the “Bronx Narcotics Proceeds”) on behalf of MONTANEZ

BECERRA. On or about January 19, 2018, CC-1 received the Bronx

12

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 13 of 19

Narcotics Proceeds in Mexico. The Bronx Narcotics Proceeds were
then delivered to MONTANEZ BECERRA.

Cc, On or about August 9, 2017, a co-conspirator
not named as a defendant herein delivered approximately $100,000
in narcotics proceeds (the “$100,000") that MONTANEZ BECERRA
owned. DE OLIVEIRA LINDO and CC-1 subsequently received wire
transfers containing portions of the $100,000.

d. On or about August 14, 2017, a co-conspirator
not named as a defendant herein delivered approximately $110,000
in narcotics proceeds (the “$110,000") that MONTANES BECERRA
owned. DE OLIVEIRA LINDO, CC-1, and CC-2 subsequently received
wire transfers containing portions of the $110,000.

(Title 18, United States Code, Section 1956(h).)

COUNT THREE
(Conspiracy to Import Narcotics)

The Grand Jury further charges:

15. From at least in or about July 2017, up to and including
in or about May 2018, in an offense committed outside the
territorial jurisdiction or any particular state or district in
the United States, JORGE ALFREDO MONTANEA BECERRA, a/k/a “dose
Alberto Mendoza Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez
Mendoza,” a/k/a “Jose Mendoza-Juarez,” a/k/a “Adrian Becerra-

Torrez,” the defendant, who will first be brought to and arrested

13

 

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 14 of 19

in the Southern District of New York and whose point of entry in
the United States will be the Southern District of New York, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

16. It was a part and an object of the conspiracy that JORGE
ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza Juarez,”
a/k/a “dose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a “Jose
Mendoza-Juarez,” a/k/a “Adrian Becerra-Torrez,” the defendant, and
others known and unknown, would and did import into the United
States and into the customs territory of the United States from a
place outside thereof a controlled substance, in violation of Title
21, United States Code, Sections 952{a) and 960(a) (1).

17. It was further a part and an object of the conspiracy
that JORGE ALFREDO MONTANEZ BECERRA, a/k/a “Jose Alberto Mendoza
Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose Juarez Mendoza,” a/k/a
“Jose Mendoza-Juarez,” a/k/a “Adrian Becerra~-Torrez,” the
defendant, and others known and unknown, would and did manufacture
and distribute a controlled substance, intending and knowing that
such substance would be unlawfully imported into the United States
and into waters within a distance of 12 miles of the coast of the

United States from a place outside thereof, in violation of Title

14

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 15 of 19

21, United States Code, Sections 959(a) and 960 (a) (3}.

18. The controlled substances that JORGE ALFREDO MONTANEZ
BECERRA, a/k/a “Jose Alberto Mendoza Juarez,” a/k/a “Jose Juarez,”
a/k/a “Jose Juarez Mendoza,” a/k/a “Jose Mendoza-Juarez,” a/k/a
“Adrian Becerra-Torrez,” the defendant, conspired to (1) import
into the United States and into the customs territory of the United
States from a place outside thereof, and (ii) manufacture and
distribute, intending and knowing that such substance would be
unlawfully imported into the United States and into waters within
a distance of 12 miles of the coast of the United States from a
place outside thereof, were (i) one kilogram and more of mixtures
and substances containing a detectable amount of heroin, and (11)
a quantity of mixtures and substances containing a detectable
amount of cocaine, in violation of Title 21, United States Code,
Sections 960 (b) (1) (A) and 960 (1) (3).

OVERT ACT

19. In furtherance of the conspiracy, and to effect the
illegal objects thereof, the following overt act, among others,
was committed:

a. In or about August 2017, JORGE ALFREDO MONTANEZ

BECERRA, a/k/a “Jose Alberto Mendoza Juarez,” a/k/a “Jose Juarez,”

a/k/a “dose Juarez Mendoza,” a/k/a “Jose Mendoza-Juarez,” a/k/a

15

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 16 of 19

“Adrian Becerra-Torrez,” the defendant, arranged for heroin to be
distributed in Miami, Florida.

(Title 21, United States Code, Sections 959{d), 963; and Title
18 United States Code, Section 3238.)

FORFHITURE ALLEGATIONS

 

20. As a result of committing the offenses alleged in Counts
One and Two of this Indictment, KARLOS ALBERTO DE LA PUERTA
RODRIGUEZ, EDUARDO COCA BRISENO, HANNIEL E. GONZALEZ, a/k/a
“Tocayo,” RAMON DE LA PUERTA RODRIGUEA, JORGE ALFREDO MONTANES
BECERRA, a/k/a “dose Alberto Mendoza Juarez,” a/k/a “Jose Juarez,”
a/k/a “Jose Juarez Mendoza,” a/k/a “Jose Mendoza-Juarez,” a/k/a
“Adrian Becerra-Torrez,” MARIA TERESA CARBAJAL SESMA, and SANDRA
MARIA DE OLIVEIRA LINDO, the defendants, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
982(a) (1), any and all property, real and personal, involved in
said offenses, or any property traceable to such property,
including but not limited to a sum of money in United States
currency representing the amount of property involved in said
offenses and the following specific property:

a. Bank of America Account Number 435014132872.

21. As a result of committing the offense alleged in Count

Three of this Indictment, JORGE ALFREDO MONTANE“ BECERRA, a/k/a

16

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 17 of 19

“Jose Alberto Mendoza Juarez,” a/k/a “Jose Juarez,” a/k/a “Jose
Juarez Mendoza,” a/k/a “Jose Mendoza-Juarez,” a/k/a “Adrian
Becerra-Torrez,” the defendant, shali forfeit to the United
States, pursuant to Title 21, United States Code, Section 853, any
and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of said offense and
any and all property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of, said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offenses.

SUBSTITUTE ASSETS PROVISION

 

22. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b, has been transferred or sold to, or deposited with,
a third party;
Cc. has been placed beyond the jurisdiction of the

court;

17

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 18 of 19

d. has been substantially diminished in value; or

e. has been commingled with other. property which
cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property described

above.

(Title 18, United States Code, Section 982;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

  
 

 

 
  

AUDREY STRAUSS ~
Acting United States Attorney

 

18

 
Case 1:18-cr-00782-GBD Document 9 Filed 09/03/20 Page 19 of 19

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

KARLOS ALBERTO DE LA PUERTA RODRIGUEZ,
EDUARDO COCA BRISENO,
HANNIEL E, GONZALEZ,

a/k/a “Tocayo,”

RAMON DE LA PUERTA RODRIGUEZ,
JORGE ALFREDO MONTANEZ BECERRA,
a/k/a “Jose Alberto Mendoza Juarez,”
a/k/a “Jose Juarez,”

a/k/a “Jose Juarez Mendoza,”
a/k/a “Jose Mendoza-Juarez,”
a/k/a “Adrian Becerra~Torrez,"
MARIA TERESA CARBAJAL SESMA, and
SANDRA MARIA DE OLIVEIRA LINDO,

Defendants.

 

SEALED SUPERSEDING INDICTMENT
$3 18 Cr. 782

(18 U.S.C. § 1956(h) and
21 U.S.C. § 963.)

geuDREY STRAUSS

Lou, i by Attorney

, i/ Foreperson

 

 
